Case 2:21-cv-00284-JPH-DLP Document 3 Filed 08/16/21 Page 1 of 4 PageID #: 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

BRIAN GALE,                                            )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:21-cv-00284-JPH-DLP
                                                       )
T.J. WATSON,                                           )
                                                       )
                               Respondent.             )

                     Order Dismissing Petition for Writ of Habeas Corpus
                           and Directing Petitioner to Show Cause

        Petitioner Brian Gale seeks relief from his conviction for Discharging a Firearm in

Furtherance of a Crime of Violence. For the following reasons, Mr. Gale is not entitled to habeas

relief and is directed to show cause why his petition should not be dismissed.

                                             I. Background

        On November 27, 2017, Mr. Gale pleaded guilty in the Eastern District of Virginia to

Interference with Commerce by Robbery under 18 U.S.C. § 1951(a) ("Hobbs Act Robbery") and

Discharge of a Firearm in Furtherance of a Crime of Violence in violation of 18 U.S.C.

§ 924(c)(1)(A). United States v. Gale, 4:17-cr-47-RAJ-RJK (E.D. Va.) (Crim. Dkt.) dkt. 40. He

was sentenced to a total of 198 months' imprisonment. Id. Mr. Gale sought relief from his

conviction and sentence pursuant to 28 U.S.C. § 2255 arguing that his Hobbs Act Robbery

conviction does not qualify as a "crime of violence" under § 924(c). Crim. Dkt. 50. The district

court rejected that argument and denied his § 2255 motion. Id. dkt. 66.

                                             II. Discussion

        Mr. Gale's habeas petition is subject to preliminary review to determine whether "it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

                                                   1
Case 2:21-cv-00284-JPH-DLP Document 3 Filed 08/16/21 Page 2 of 4 PageID #: 13




district court." Rule 4 of the Rules Governing § 2254 Cases (applicable to § 2241 petitions pursuant

to Rule 1(b)); see 28 U.S.C. § 2243. If so, the petition must be summarily dismissed.

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

(7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). Under very limited

circumstances, however, a prisoner may employ § 2241 to challenge his federal conviction or

sentence. Webster, 784 F.3d at 1124. This is because "[§] 2241 authorizes federal courts to issue

writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner unless it

'appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the legality

of [the] detention.'" Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section 2255(e) is

known as the "savings clause."

       The Seventh Circuit has held that § 2255 is "'inadequate or ineffective' when it cannot be

used to address novel developments in either statutory or constitutional law, whether those

developments concern the conviction or the sentence." Id. Whether § 2255 is inadequate or

ineffective "focus[es] on procedures rather than outcomes." Taylor v. Gilkey, 314 F.3d 832, 835

(7th Cir. 2002).

       The Seventh Circuit construed the savings clause in In re Davenport, holding:

       A procedure for postconviction relief can be fairly termed inadequate when it is so
       configured as to deny a convicted defendant any opportunity for judicial
       rectification of so fundamental a defect in his conviction as having been imprisoned
       for a nonexistent offense.

In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998). "[S]omething more than a lack of success with

a section 2255 motion must exist before the savings clause is satisfied." Webster, 784 F.3d at 1136.

       Specifically, to fit within the savings clause following Davenport, a petitioner must meet

three conditions: "(1) the petitioner must rely on a case of statutory interpretation (because

                                                 2
Case 2:21-cv-00284-JPH-DLP Document 3 Filed 08/16/21 Page 3 of 4 PageID #: 14




invoking such a case cannot secure authorization for a second § 2255 motion); (2) the new rule

must be previously unavailable and apply retroactively; and (3) the error asserted must be grave

enough to be deemed a miscarriage of justice, such as the conviction of an innocent defendant."

Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir.

2013); see also Roundtree, 910 F.3d at 313 (acknowledging circuit split regarding Davenport

conditions and holding that relitigation under § 2241 of a contention that was resolved in a

proceeding under § 2255 is prohibited unless the law changed after the initial collateral review).

       Mr. Gale challenges his conviction under § 924(c), arguing that Hobbs Act Robbery does

not constitute a crime of violence. But Mr. Gale already argued in his § 2255 motion that his Hobbs

Act Robbery was not a crime of violence because some robbery offenses do not qualify as such

under the so-called residual clause of § 924(c). He thus has not shown how § 2255 is ineffective

or inadequate to address his challenge to this § 924(c) conviction. The savings clause is not

implicated, so Mr. Gale cannot seek relief under § 2241.

                                         III. Conclusion

       For the foregoing reasons, Mr. Gale is not entitled to habeas relief under § 2241. He shall

have through September 13, 2021, to show cause why his habeas petition should not be

dismissed.

SO ORDERED.

Date: 8/16/2021




                                                 3
Case 2:21-cv-00284-JPH-DLP Document 3 Filed 08/16/21 Page 4 of 4 PageID #: 15




Distribution:

BRIAN GALE
91098-083
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                      4
